Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
	The pending claims are generic to a plurality of disclosed patentably distinct species of Extracellular vesicles (EVs) comprising a plurality of polypeptide constructs comprising at least one lysosomal protein wherein the EVs are obtainable from mesenchymal stromal cells (MSCs), amnion epithelial (AE) cells or placenta-derived cell, methods of making said EVs, and said cells producing said EVs. Applicant must elect a single species identified by a distinct combination of polypeptide constructs which a recited EV comprises. A distinct lysosomal protein must be elected. If a polypeptide construct of the elected species is an enrichment polypeptide, a distinct enrichment polypeptide must be elected. If a polypeptide construct of the elected species is a heat shock protein, a distinct heat shock protein must be elected. An example of a distinct species is: extracellular vesicles (EVs) comprising alpha-D-mannosidase and N-aspartyl-beta-glucosaminidase wherein the EVs are obtainable from mesenchymal stromal cells (MSCs), amnion epithelial (AE) cells or placenta-derived cell, methods of making said EVs, and said cells producing said EVs. The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: The methods of the above species differ at least in objectives, method steps, reagents, response variables, and/or criteria for success such that one species could not be interchanged with the other. The products of the above species represent separate and distinct products which are made by materially different methods, and are used in materially different methods which have different modes of operation, different functions and different effects. The species further lack unity of invention because each species requires the technical feature of EVs comprising a plurality of polypeptide constructs comprising at least one lysosomal protein (such as alpha-D-mannosidase and N-aspartyl-beta-glucosaminidase) wherein the EVs are obtainable from MSCs, AE cells or placenta-derived cell. However, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tarnopolsky et al (WO 2016/044947 A1; 3/31/16; 8/31/20 IDS) teaching EVs comprising a plurality of polypeptide constructs comprising at least one lysosomal protein (such as alpha-D-mannosidase and N-aspartyl-beta-glucosaminidase) wherein the EVs are obtainable from just any type of cell that generates EVs (pages 4-6, [0021], [0028], and [0071], in particular), Mitsialis et al (WO 2015/179227 A1; 5/15/15; 8/31/20 IDS) identifying MSCs isolated from Wharton’s Jelly, umbilical cord blood, or placenta as a source of EVs (page 34, in particular), and Wallace et al (WO 2016/197196 A1; 12/15/16; 8/31/20 IDS) identifying EVs derived from human amnion epithelial cells and amniotic exosomes (see Examples). Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642